

116 HR 1463 IH: Taxpayers Don’t Incur Meaningless Expenses Act of 2019
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1463IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. O'Halleran introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo limit the use of Federal funds for the use of the travel expenses of senior Federal officials in
			 contravention of certain regulations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taxpayers Don’t Incur Meaningless Expenses Act of 2019 or the Taxpayers DIME Act of 2019. 2.Prohibition on use of funds for certain Federal employee travel in contravention of certain regulations (a)In generalBeginning on the date of enactment of this Act, no Federal funds appropriated or otherwise made available in any fiscal year may be used for the travel expenses of any senior Federal official in contravention of sections 301–10.260 through 301–10.266 of title 41, Code of Federal Regulations, or any successor regulation.
			(b)Quarterly report on travel
 (1)In generalNot later than 90 days after the date of enactment of this Act and every 90 days thereafter, the head of each Federal agency shall submit a report to the Committee on Oversight and Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate detailing travel on Government aircraft by any senior Federal official employed at the applicable agency.
 (2)ApplicationAny report required under paragraph (1) shall not include any classified travel, and nothing in this Act shall be construed to supersede, alter, or otherwise affect the application of section 101–37.408 of title 41, Code of Federal Regulations, or any successor regulation.
 (c)Travel regulation reportNot later than one year after enactment of this Act, the Director of the Office of Government Ethics shall submit a report to Congress detailing suggestions on strengthening Federal travel regulations. On the date such report is so submitted, the Director shall publish such report on the Office’s public website.
 (d)Definition of senior Federal officialIn this Act, the term senior Federal official has the meaning given that term in section 101–37.100 of title 41, Code of Federal Regulations, as in effect on the date of enactment of this Act, and includes any senior executive branch official (as that term is defined in such section).
			